Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1,3,4,14,23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liberman(US 2004/0166212) in view of Mauer(US 8110236), Bernacchi(US 4764386), and Schaefer(US 2002/0004091).
	Regarding claims 1,3,23,25, Liberman teaches a method of preparing poultry meat, comprising:
	Obtaining trimmings removed from whole muscle poultry meat at scraps from one or more poultry carcasses(paragraphs 18 and 19) 
	Freezing said trimmings(paragraph 24)
	Marinating said trimmings(paragraph 26)
	Forming compressed poultry meat from said trimmings, said forming consisting of compressing poultry meat consisting of said trimmings into a single compressed block using a plate freezer(paragraph 30, Frozen and marinated trimmings are compressed into a block using a press that is at freezer temperatures of 0 to 15F and a mold). Specifically, Liberman meets the “consisting of” limitation by teaching of compressing trimmings alone to form trimmings in a single compressed block. While the trimmings are frozen when they are compressed, the claim language does not exclude this feature. The claim language only states that the trimmings are compressed, not that the trimmings are raw or unfrozen. 
	Freezing the compressed poultry meat to a temperature of between about 0 to 15F(paragraph 33)

	Surface tempering the frozen portions by charring or deep frying while cores of the frozen poultry meat(paragraph 35)  
	Frying the poultry meat(paragraph 37)
	Liberman teaches cutting the frozen compressed poultry meat but does not specifically teach compressing after cutting into portions. 
	However, Mauer teaches of making poultry portions comprising
	combining poultry meat from one or more poultry carcasses and marinating the poultry meat as recited in claim 1 (Col. 3, lines 37-46, Col. 4, lines 22-26).	
         compressing the poultry meat into a slab (Col. 3, lines 47-49)
         freezing the compressed slab (Col. 3, lines 49-51)
         cutting poultry meat sections from the frozen slab to form sections(Col. 4, lines 1-5)
          pressing the sections to form portions with the desired size, shape, and weight (Col. 4, lines 6-8, Col. 5, lines 45-51, Fig 1)
It would have been obvious to compress the portions in Liberman as taught in Mauer after cutting in order to shape the frozen poultry meat portions into the desired size, shape and weight. 
Liberman does not specifically teach the method of coating the surface-tempered poultry pieces with a batter-breading; and par-frying the frozen batter-breaded poultry meat.

Both Liberman and Bernacchi are directed to preparing formed poultry products.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the method of batter coating, par-frying and freezing poultry products Bernacchi in the process of Liberman in order to produce a coated poultry product with a texture and appearance organoleptically equivalent to or superior to that of fat-fried comestibles.
Liberman teaches surface tempering of frozen poultry portions in order to add flavor and decontaminate the surfaces of the portion by boiling or searing(paragraph 35). Bernacchi teaches surface treating poultry pieces in a refrigerated water bath in order to stabilize the surface texture and allow for the batter to stick to the pieces (Col. 4, lines 35-40). Neither reference teaches surface tempering by immersing the frozen poultry portions in a hot water bath at 130 F to 211F to warm and wet surfaces.
However, Schaefer teaches a process of surface treated chilled meats at a temperature of about 0 degree C and 10 degree C by immersing them in a hot water 
Regarding claim 4, Bernacchi teaches that the batter coated, par-fried poultry products can be prepared by cooking.  (Col. 5, lines 57-62).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have cooked the poultry products prepared by the modification of Liberman with Bernacchi to produce a product suitable for consumption.
Regarding claim 14, Liberman teaches “compressing the frozen trims with marinade to a sufficient pressure to enable the marinade to diffuse through the trims and to form purge on the outer surface of the trims so as to hold the trims together”(paragraph 14) but does not specifically teach a pressure of 900lbs/sq ft to 1,500lbs/sq ft. However, Liberman further teaches that(paragraph 30) 
It is noted that the duration, pressure and temperature of this compress-forming step, which can be readily adjusted, depends on the size, weight, surface area and/or density of the marinated and reconstituted meat. Such duration, pressure and temperature should be chosen so as to maintain the integrity of the meat and minimize degradation of the cells while producing sufficient amount of "purge."

Regarding claim 24, Bernacchi and Schaefer render obvious surface tempering the frozen meat portions in a water bath in order to decontaminate the surface of the meat and also wet the meat so it can take a coating. Neither reference teaches immersing into a water bath for 0.5 to 10 seconds. However, it would have been obvious to adjust the time in the water bath in order to decontaminate and properly wet the surface of the poultry so it can take a coating.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liberman(US 2004/0166212) in view of Mauer(US 8110236), Bernacchi(US 4764386), and Schaefer(US 2002/0004091) further in view of Gagliardi(US 4,728,524).
Regarding claim 6, Liberman in view of Mauer, Bernacchi and Schaefer teaches the limitations of claim 1 including forming the frozen poultry portions by cutting the frozen compressed poultry sections into portions and pressing the sections into portions. The references do not teach tempering before cutting. However, Gagliardi teaches a restructured meat product formed from meat parts. (Col. 1, lines 9-11). Gagliardi teaches that frozen meat that has been tempered is easier to cut than fresh meat. (Col. 3, lines 60-68). 

Regarding claim 7, Mauer renders obvious pressing of the sections of frozen meat into portions as identified in claim 1.  Mauer teaches that pressing of the frozen compressed meat sections is performed at 1000 psi which is 144000 lbs/ft2 which reads on claim 7. (Col. 5, lines 48-51)
Regarding claims 8 and 9, the modification of Liberman with Bernacchi comprises freeze storing and cooking of the par-fried breaded poultry product.  (Col. 5, lines 54-62) of Bernacchi)

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liberman(US 2004/0166212) in view of Mauer(US 8110236), Bernacchi(US 4764386), and Schaefer(US 2002/0004091) as evidenced by Ross(US 3756231).
Regarding claim 22, Liberman teaches that the compression step uses a Ross Press as taught in Ross (patent number US 3756231). Ross teaches that a “Ross Press” is hydraulic press(col 2, line 7-16). 


Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liberman(US 2004/0166212) in view of Bernacchi(US 4764386) and Schaefer(US 2002/0004091)
Regarding claims 26,27, Liberman teaches a method of preparing poultry meat, comprising:
	Obtaining trimmings removed from whole muscle poultry meat at scraps from one or more poultry carcasses(paragraphs 18 and 19) 
	Freezing said trimmings(paragraph 24)
	Marinating said trimmings(paragraph 26)
	Compressing and freezing into a single compressed form, poultry meat consisting of trimmings removed from whole muscle poultry meat as scraps, the frozen compressed poultry meat being at a temperature of -40F to 25F(paragraph 30, Frozen and marinated trimmings are compressed into a block using a press that is at freezer temperatures of 0 to 15F and a mold). Specifically, Liberman meets the “consisting of” limitation by teaching of compressing trimmings alone to form trimmings in a single compressed block. While the trimmings are frozen when they are compressed, the claim language does not exclude this feature. The claim language only states that the trimmings are compressed, not that the trimmings are raw or unfrozen. 
	Forming frozen poultry meat portions from the frozen compressed poultry meat comprising cutting into portions(paragraph 34)
	Surface tempering the frozen portions by charring or deep frying while cores of the frozen poultry meat remain frozen, i.e. would remain at a temperature of 0 to 15F(paragraph 35)  

Liberman does not specifically teach the method of coating the surface-tempered poultry pieces with a batter-breading; and par-frying the frozen batter-breaded poultry meat.
However, Bernacchi teaches a process for preparing batter coated comestible such that it has a texture and appearance organoleptically equivalent to or superior to that of fat-fried comestibles. (Col. 2, lines 16-21) . The comestible is first tempered or held under specified refrigeration temperatures (generally -4° to 0° C) to stabilize the surface texture and moisture content of the comestible prior to application of the batter as recited in claims 1. (Col. 4, lines 35-40). The comestible is then coated with a first batter and par-fried before eventually being frozen as recited in claims 1 and 3. (Col. 4, lines 35-46, 52-59, Col. 5, lines 54-56)  The comestible of Bernacchi may be poultry formed by combining chicken portions. (Col. 6, lines 13-17)
Both Liberman and Bernacchi are directed to preparing formed poultry products.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the method of batter coating, par-frying and freezing poultry products Bernacchi in the process of Liberman in order to produce a coated poultry product with a texture and appearance organoleptically equivalent to or superior to that of fat-fried comestibles.
Liberman teaches surface tempering of frozen poultry portions in order to add flavor and decontaminate the surfaces of the portion by boiling or searing(paragraph 35). Bernacchi teaches surface treating poultry pieces in a refrigerated hot water bath in order to allow for the batter to stick to the pieces. Neither references teach surface 
However, Schaefer teaches a process of surface treated chilled meats at a temperature of about 0 degree C and 10 degree C by immersing them in a hot water bath at a temperature between about 80 degree C and about 150 degree C(about 176 to about 302F) in order to reduce bacterial populations on the surface of animal tissue(paragraph 1, 4,5). It would have been obvious to immerse the frozen poultry portions of Liberman in a hot water bath at a temperature of between about 176 F and about 302F before coating with the batter of Bernacchi in order to reduce bacterial populations on the surface of the poultry portions. The water bath will both decontaminate the surface as desired in Liberman but also wet the surface to allow any coating to stick as taught in Bernacchi. 
Regarding claim 28, Schaefer renders obvious immersing the poultry portions at a water bath of about 176F to about 302F and not 130 to 160 F as claimed. However, it would have been obvious to adjust the temperature of the water bath in order to decontaminate the surface of the poultry product. 
Bernacchi also gives motivation to use a water bath before applying a coating so that the coating can properly stick to the poultry product. Therefore, it would have been obvious to adjust the temperature of the water bath so that the batter coating can properly stick to the poultry portions.

Declaration Under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 1/5/2021 is insufficient to overcome the new rejection of record over Liberman(US 2004/0166212) in view of Mauer(US 8110236), Bernacchi(US 4764386), and Schaefer(US 2002/0004091).
Specifically, the ‘212 Liberman reference is different than the Liberman ‘381 reference that was discussed in the declaration. The Liberman ‘212 reference uses a marinade in combination with a compression and a mold that functions to bind the poultry pieces together(paragraph 27). Liberman teaches(paragraph 48) 
Therefore, the marinated and reconstituted meat made in accordance with the present invention is as tasty as marinated whole meat and has qualities that are essentially indistinguishable from those of marinated whole meat. 
Based on this teaching, it is apparent that the Liberman ‘212 reference would not have issues with the poultry pieces having voids or not effectively binding as alleged by the applicant. 
Furthermore, even if the Liberman ‘381 reference was still of record, the declaration would not be persuasive. The declaration does not use the same conditions as outlined in the Liberman ‘381 reference. Specifically, the declaration uses a comparison process of 1lb per sq inch and the Liberman ‘381 reference teaches a pressure of 200 to 1500psi(col 4, line 5-15). Liberman ‘381 also specifically teaches using a mold and a charring process in order to bind the pieces together(col 4, line 35-55).  
Further, please see MPEP 716.07 which states
In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3,4,6-9,14,22-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791